NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                        SUPERIOR COURT OF NEW JERSEY
                                        APPELLATE DIVISION
                                        DOCKET NO. A-2978-16T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

JAMES L. BELLAMY,

        Defendant-Appellant.

              Submitted March 13, 2018 – Decided June 12, 2018

              Before Judges Carroll and DeAlmeida.

              On appeal from Superior Court of New Jersey,
              Law Division, Mercer County, Indictment No.
              15-08-0935.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Stefan Van Jura, Deputy Public
              Defender, of counsel and on the brief).

              Gurbir S. Grewal, Attorney General, attorney
              for respondent (Sarah Lichter, Deputy Attorney
              General, of counsel and on the brief).

PER CURIAM

        Defendant appeals a trial court order denying his motion to

suppress a gun found in his possession during a warrantless arrest.

We affirm.

                                          I.
     The following facts were adduced at the suppression hearing.

On May 7, 2014, at around 11:40 p.m., Trenton Police Department

Detective Jeffrey Donaire, an eight-year veteran, and his partner

were notified by dispatch that the ShotSpotter gunshot detection

system had detected a single gunshot in the area of 413 Walnut

Avenue.    That   location   is   a    high-crime   area   where   numerous

shootings and homicides occur each year.            Detective Donaire has

been involved in approximately 50 arrests, 100 investigations, and

50 firearms incidents in the area.         The detective is familiar with

the ShotSpotter system, and has never known it to falsely indicate

that a gunshot had been fired.

     The   officers,   dressed    in   full   uniforms,    including   vests

marked "Police" on front and back, arrived at the address in an

unmarked police car within one or two minutes.1              They observed

only one person, later identified as defendant, in the area.               As

they drove slowly toward him, defendant was walking away at a

quick pace, crossing the street, and "looking in every direction

in a nervous manner."    The officers decided to stop defendant to

determine if he witnessed or was involved in the shooting, as he

was the only person in the vicinity of the reported gunshot.


1
     The trial court found the officers' unmarked car would have
been readily recognizable as a police vehicle because it had un-
tinted windows, a cage separating the front and back seats, and
visible police lights affixed to the front grill and bumper.

                                       2                            A-2978-16T2
     When Detective Donaire was within 10 feet of defendant, he

turned, looked directly at the officer, and ducked down between

two parked cars.     The detective shined a flashlight on defendant

and saw him grasp an object in the middle of his waistband, which

he moved to the right, and shoved further into his pants.            Based

on his training and experience, and the high-crime area, the

detective   believed   defendant    was   securing   a   weapon   in    his

waistband. The detective exited the vehicle, and ordered defendant

to stop and approach him.     In response, defendant turned, looked

up and down the street, and ran away.       Detective Donaire ordered

defendant to stop.     When he failed to comply, the officers began

a foot pursuit.

     Defendant ran into a nearby home.        The detective caught up

with defendant, and again ordered him to stop.           When defendant

failed to comply, the officers entered the home, and tackled

defendant in the hallway. The force of the tackle caused an orange

and black flare gun, fitted with a pipe, and loaded with a .410mm

shotgun shell, to fall from defendant's waistband.            Detective

Donaire arrested defendant.        The owner of the home later told

police that defendant did not live at the residence, and did not

have permission to enter the house.

     On August 6, 2015, a Mercer County grand jury                indicted

defendant, charging him with: (1) second-degree burglary, N.J.S.A.

                                    3                              A-2978-16T2
2C:18-2a(1); (2) second-degree unlawful possession of a handgun,

N.J.S.A. 2C:39-5b; (3) fourth-degree resisting arrest, N.J.S.A.

2C:29-2a(2); and (4) second-degree certain persons not to possess

a firearm, N.J.S.A. 2C:39-7b.

     Defendant moved to supress the weapon. The trial court denied

the motion.   The judge, having found Detective Donaire's testimony

to be credible, concluded that the officers had "reasonable and

particularlized suspicion to initiate an investigative detention"

based on defendant's

            nervous manner, his crouching between cars
            upon seeing the police in what Donaire
            believed to be an attempt to hide, [his]
            shifting an object in his waistband, and being
            the only person in the high crime area which
            was the location of a shots fired call
            received just minutes earlier . . . .

     Following the denial of his motion, defendant entered a guilty

plea to second-degree unlawful possession of a handgun in exchange

for dismissal of the remaining counts.    The trial court sentenced

defendant to five years of imprisonment with a three-and-a-half-

year period of parole ineligibility under the Graves Act, N.J.S.A.

2C:43-6c.

     This appeal followed.      Defendant raises one point for our

consideration:

            THE GUN SHOULD BE SUPPRESSED BECAUSE THE
            STATE'S FAILURE TO PRODUCE ANY EVIDENCE ON THE
            RELIABILITY   OF   THE   SHOTSPOTTER   GUNSHOT

                                  4                          A-2978-16T2
              DETECTION SYSTEM PRECLUDES A FINDING THAT
              DEFENDANT WAS LAWFULLY SEIZED. MOREOVER, THE
              STATE FAILED TO ESTABLISH A SIGNIFICANT
              ATTENUATION BETWEEN THE UNCONSTITUTIONAL STOP
              OF DEFENDANT AND THE SEIZURE OF THE GUN HE
              DISCARDED FOLLOWING THAT STOP. STATE V.
              WILLIAMS, 410 N.J. SUPER. 540 (APP. DIV.
              2009).

                                           II.

     The Fourth Amendment of the United States Constitution, and

Article I, Paragraph 7 of the New Jersey Constitution, both protect

"[t]he right of the people to be secure in their persons, houses,

papers, and effects, against unreasonable searches and seizures

. . ."   U.S. Const. amend. IV; N.J. Const. art. I, ¶ 7.                  "Under

our constitutional jurisprudence, when it is practicable to do so,

the police are generally required to secure a warrant before

conducting a search . . . ."      State v. Hathaway, 222 N.J. 453, 468

(2015) (citations omitted).

     It is well settled that police officers may lawfully detain

someone to conduct an investigatory stop without a warrant and on

less than probable cause.       Terry v. Ohio, 392 U.S. 1, 22 (1968);

State v. Stovall, 170 N.J. 346, 356 (2002).             An investigatory stop

allows   an    officer   to   detain    an       individual    temporarily     for

questioning if the officer can articulate "some minimum level of

objective     justification"    based      on     "something    more"   than    an

"inchoate and unparticularized suspicion or hunch" of wrongdoing.


                                       5                                 A-2978-16T2
United States v. Sokolow, 490 U.S. 1, 7 (1989) (citations and

internal quotations omitted); accord State v. Nishina, 175 N.J.

502, 511 (2003).

      A warrantless investigative stop is valid when an "officer

observes unusual conduct which leads him reasonably to conclude

in light of his experience that criminal activity may be afoot

. . . ."     Terry, 392 U.S. at 30 (Harlan, J., concurring).                         The

stop must be "'based on specific and articulable facts which,

taken together with rational inferences from those facts, give

rise to a reasonable suspicion of criminal activity.'"                      State v.

Pineiro, 181 N.J. 13, 20 (2004) (quoting Nishina, 175 N.J. at 511

(citation and internal quotation marks omitted)).                        Reasonable

suspicion "involves a significantly lower degree of objective

evidentiary      justification    than       does   the     probable     cause      test

. . . ."    State v. Davis, 104 N.J. 490, 501 (1986).

      A   reviewing   court    "must     look       at    the   'totality    of      the

circumstances' of each case to see whether the detaining officer

has a 'particularized and objective basis' for suspecting legal

wrongdoing" by the detained individual.                  United States v. Arvizu,

534 U.S. 266, 273 (2002).         "In evaluating the facts giving rise

to the officer's suspicion of criminal activity, courts are to

give weight to 'the officer's knowledge and experience' as well

as   'rational    inferences     that    could      be    drawn   from    the     facts

                                         6                                      A-2978-16T2
objectively    and   reasonably   viewed    in    light    of   the    officer's

expertise.'"      State v. Richards, 351 N.J. Super. 289, 299 (App.

Div. 2002) (quoting State v. Arthur, 149 N.J. 1, 10-11 (1997)).

     In addition, we "uphold the factual findings underlying the

trial court's decision so long as those findings are supported by

sufficient credible evidence in the record."          State v. Elders, 192

N.J. 224, 243 (2007) (quotations omitted).                This is especially

true when the trial court findings are "substantially influenced

by [its] opportunity to hear and see the witnesses and to have the

'feel' of the case, which a reviewing court cannot enjoy."                       Id.

at 244 (quoting State v. Johnson, 42 N.J. 146, 161 (1964)).                      The

trial   court's    legal   conclusions     are    entitled      to    no    special

deference, and are reviewed de novo.             State v. Gandhi, 201 N.J.

161, 176 (2010).

     We are satisfied that the trial court's findings of fact are

supported   by    sufficient   credible    evidence    and      its    denial      of

defendant's suppression motion was sound.                 The officers were

lawfully in the area where a few minutes earlier an electronic

detection system identified a gunshot.             Defendant was the only

person in the vicinity of the reported gunfire.              "Although a stop

in a high-crime area does not by itself justify a Terry frisk

. . . the location of the investigatory stop can reasonably elevate

a police officer's suspicion that a suspect is armed."                     State v.

                                    7                                       A-2978-16T2
Valentine, 134 N.J. 536, 547 (1994) (citing Maryland v. Buie, 494

U.S. 325, 334-35 n. 2 (1990)).

      Furthermore,     on   seeing      the   officers,       defendant     crouched

between    two   parked     cars   in    an   attempt    to    avoid     detection.

Detective    Donaire   observed         defendant    grab     an   object    in   his

waistband, and force that object further into his pants.                     At that

point, in light of the report of gunfire, the high-crime location,

the furtive acts of defendant, and the observation of an object

in   defendant's   waistband,      Detective        Donaire    had   a   reasonable

suspicion of criminal activity based on specific and articulable

facts.    The attempt to detain defendant for an investigatory stop

was lawful.2

      The detective's level of suspicion was objectively heightened

when defendant fled from the officers. "Headlong flight – wherever

it occurs – is the consummate act of evasion: It is not necessarily

indicative of wrongdoing, but it is certainly suggestive of such."

Illinois v. Wardlow, 528 U.S. 119, 124 (1999); Pineiro, 181 N.J.

at 26.    "[W]hen a police officer is acting in good faith and under

color of his authority, a person must obey the officer's order to

stop and may not take flight without violating N.J.S.A. 2C:29-1



2
     Because we hold that the officers' investigative stop of
defendant was constitutionally sound, we need not reach
defendant's attenuation argument.

                                          8                                  A-2978-16T2
[obstructing    administration    of   law    or   other   governmental

function]."    State v. Crawley, 187 N.J. 440, 451-52 (2006); accord

State v. Williams, 192 N.J. 1 (2007).        Defendant's flight, after

his attempt to avoid detection, and his secreting of an object in

the waistband of his pants, was sufficient to justify the officers'

pursuit of defendant, and his ultimate arrest.         A lawful arrest

automatically justifies a warrantless search of the arrestee and

the area within the arrestee's reach.        Chimel v. California, 395

U.S. 752 (1969); see also United States v. Edwards, 415 U.S. 800

(1974).    Seizure of the gun in defendant's possession at the time

of his arrest was, therefore, also lawful.

     We are not persuaded by defendant's argument that a lack of

expert testimony regarding the reliability of the ShotSpotter

technology renders the detective's reliance on the system's report

of a gunshot unreasonable.       Detective Donaire was familiar with

the ShotSpotter system.      He explained that it "identifies and

pinpoints gunfire in the city, and then . . . the dispatchers

monitor this and they put it out for patrol units to respond to

the area."     He has never responded to a ShotSpotter report of

gunfire that was proven inaccurate.     The system is, in effect, the

equivalent of a reliable informant, and, as the trial court pointed

out, is objectively more reliable than an anonymous report of

gunfire.     At any rate, it was not the ShotSpotter report alone

                                   9                            A-2978-16T2
that formed the basis of the officers' decision to stop defendant.

As explained above, defendant's suspicious behavior in a high-

crime area contributed to the officers' decision to conduct an

investigative stop.3

     Affirmed.




3
     We do not agree with defendant's argument that Detective
Donaire's testimony about the ShotSpotter system was inadmissible
expert testimony. The detective provided factual testimony with
respect to his understanding of the purpose of the system and his
experience with responding to reports of gunfire detected by the
system.   At most, the detective provided lay opinion testimony
with respect to the reliability of the ShotSpotter system.
N.J.R.E. 701.

                               10                          A-2978-16T2